Citation Nr: 1737456	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-13 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for hypertension.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II.

4. Entitlement to service connection for diabetes mellitus, type II.

5. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for granuloma annulare.

6. Entitlement to service connection for a skin disability, to include:  granuloma annulare.  




REPRESENTATION

Appellant represented by:	Charles D. Romo


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to May 1973, October 1974 to March 1977, and March 1977 to September 1978.  The claims file indicates that the Veteran served in Thailand from March 1972 to March 1973 and May 1975 to November 1975.   

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran provided testimony at a December 2016 Travel Board hearing.  A transcript of the hearing is of record.  

While the Veteran's claims for entitlement to service connection for diabetes mellitus and entitlement to service connection for a skin disability were considered de novo by the RO, the Board notes that the Board is obliged to determine in the first instance whether there is new and material evidence to reopen the claim, regardless of the RO's action.  Barnett v. Brown, 8 Vet. App. 1 (1995). Accordingly, the claims to reopen these issues will be addressed below.

The issue of entitlement to service connection for a skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. At the December 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to service connection for bilateral hearing loss. 

2. At the December 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to service connection for hypertension.

3. Service connection for diabetes mellitus was denied by an unappealed June 2009 rating decision.

4. Since the June 2009 rating decision, the Veteran has submitted new evidence that relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim.

5. Service connection for granuloma annulare was denied by an unappealed June 2009 rating decision.

6. Since the June 2009 rating decision, the Veteran has submitted new evidence that relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim.

7. The probative evidence of record is in relative equipoise as to whether the Veteran was exposed to herbicide agents during his active service in Thailand, during the Vietnam War Era.

 8. The probative evidence of record reflects that the Veteran has diabetes mellitus, type II that is presumed to be related to in-service herbicide exposure.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to service connection for hypertension.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3. The June 2009 rating decision that denied service connection for diabetes mellitus is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (2016).

4. The evidence received since the June 2009 rating decision is new and material, and the claim for service connection for diabetes mellitus is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

5. The June 2009 rating decision that denied service connection for granuloma annulare is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (2016).

6. The evidence received since the June 2009 rating decision is new and material, and the claim for service connection for granuloma annulare is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

7. Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for diabetes mellitus, type II, to include as due to herbicide exposure, are met. 38 U.S.C.A. §§ 1110, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2016).   Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204 (b). Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2016). The Veteran has withdrawn the issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for hypertension; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

In this case, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with the issues decided on appeal given the fully favorable nature of the Board's decision with regard to his claims for new and material evidence and entitlement to service connection for diabetes mellitus.

New and Material Evidence, Generally

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2016).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  Id. at 118.

Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  In determining whether evidence is new and material, the credibility of the new evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence for Diabetes Mellitus, Type II

In June 2009, the RO denied the Veteran's claim for service connection for diabetes mellitus.  The RO stated that information received from a service department response dated February 5, 2009 noted that they were unable to confirm that the Veteran served in Vietnam or that he was exposed to any herbicides in-service.  As the Veteran's in-service exposure to herbicides could not be confirmed, service connection for diabetes mellitus was denied on a direct and presumptive basis.  

The Veteran did not appeal the June 2009 rating decision and it became final one year after the decision was issued.  

In correspondence received in June 2010, the Veteran submitted an application to reopen his claim for service connection for diabetes mellitus.  Since the application to reopen his claim was received, the Veteran submitted a map of the U-Tapao airbase and provided testimony during his 2016 Board hearing that he would perform duties in a mobile radar unit along the periphery of the U-Tapao base during his service in Thailand.     

The evidence received since the June 2009 rating decision, particularly the statement indicating his service along the periphery of the U-Tapao base during his service in Thailand provides evidence of exposure to herbicides during the Veteran's service in Thailand during the Vietnam Era.  Presumed credible, the additional evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for diabetes is reopened.



New and Material Evidence for Granuloma Annulare

In this case, service connection for granuloma annulare was denied by a June 2009 rating decision on the basis that "there is no medical evidence" that granuloma annulare had its onset in service.  

The Veteran did not appeal the June 2009 rating decision and it became final one year after the decision was issued.  

In correspondence received in June 2010, the Veteran submitted an application to reopen his claim for service connection for granuloma annulare.  Since the application to reopen his claim was received, the Veteran provided testimony during his 2016 Board hearing that he suffered symptoms of a skin disability prior to the June 1977 treatment noted by the June 2009 rating decision.  He stated that he received treatment for a skin condition while he was stationed at the U-Tapao airbase in Thailand.  He also reported that his current skin condition had persisted since his period of active service. "After I got out of the service, I had a dermatologist, and she told me that it would go away on its own in two years.  That was in 1979, '80, somewhere around there.  And, as you can see, it's still here."

The evidence received since the June 2009 rating decision, particularly the statements provided during his 2016 Board hearing.  Presumed credible, the additional evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for diabetes is reopened.

Service Connection for Diabetes Mellitus

After a careful review of the record, the Board finds that service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is warranted.  The probative evidence of record demonstrates that the Veteran has a current diagnosis of diabetes mellitus, type II, and that it is at least as likely as not that the Veteran was exposed to herbicide agents during his active service in Thailand during the Vietnam War Era. Accordingly, the Board finds that the Veteran's diabetes mellitus, type II is presumed to be related to in-service herbicide exposure. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e).  Under 38 C.F.R. sections 3.307 (a)(6) and 3.309(e) (2016), certain diseases may be presumed to be related to exposure to herbicides, absent affirmative evidence to the contrary.  The diseases associated with exposure to an herbicide agent include Type 2 diabetes (also known as Type 2 diabetes mellitus or adult-onset diabetes).  38 C.F.R. § 3.309 (e).

Although the record evidence shows that the Veteran has been diagnosed with diabetes mellitus, type II, the record does not reflect, nor does the Veteran assert, that he served in Vietnam during the Vietnam era. Rather, he claims that he was exposed to herbicides during his service in Thailand. 

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea. VA's Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 5 (M21-1), describes VA procedure in developing claims based upon herbicide exposure in Thailand during the Vietnam era.   

The C&P Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases. The M21-1 provides that herbicide exposure may be conceded on a direct/facts-found basis if the Veteran served with the U.S. Air Force in Thailand during the Vietnam Era at one of the Royal Thai Air Force Bases (RTAFBs) at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang, and as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence. 

In a May 2010 bulletin, the C&P Service indicated that it had determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A source for this information was the declassified Vietnam era Department of Defense (DoD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although DoD indicated that the herbicide use was commercial in nature rather than tactical, the C&P Service determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant with characteristics of tactical herbicides, were used. Therefore, the C&P Service determined that special consideration of herbicide exposure on a facts found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeter of Thailand military bases, allowing for presumptive service connection of the diseases associated with herbicide exposure. 

The Veteran's DD-214, service personnel records, and service treatment records (STRs) all reflect that the Veteran served with the United States Air Force in Thailand from March 1972 to March 1973 and May 1975 to November 1975 including at Royal Thai Air Force Base U-Tapao.  His military occupational specialty (MOS) during this time was an Air Traffic Control Operator with primary specialty number that indicated duties performing ground controlled approach, precision approach radar, and radar approach control.

While the Veteran's MOS would not qualify him for presumed exposure as a member of a military police unit or a security patrol dog handler, the Board will resolve doubt in favor of the Veteran and find that he worked near the U-Tapao air base perimeter.  During his 2016 Board hearing, the Veteran provided a map of the U-Tapao airbase.  He noted the close proximity of the flight line and mobile radar units to the perimeter of the U-Tapao airbase.  The Veteran stated that he was frequently required him to perform his duties in a mobile radar unit to assist the tower to control air traffic until the aircraft arrived at the airbase.  He also stated that while performing duties in the "mobile unit" he would often take smoke breaks on what was referred to as "the perimeter road."  While the Veteran's military personnel records state that the Veteran was assigned to the "Tower" at the U-Tapao airbase, the records also demonstrate that his MOS included service performing ground controlled approach, precision approach radar, and radar approach control.  The Board finds the evidence is in relative equipoise as to whether the Veteran performed required duty at or near the base perimeter.  Accordingly, the Board concedes the Veteran's in-service exposure to herbicide agents on a facts-found basis.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H.

As previously noted, the post-service medical evidence shows that the Veteran has diabetes mellitus, type II. That disorder is listed as a disease associated with exposure to herbicide agents.  See 38 C.F.R. § 3.309 (e). There is no affirmative evidence showing that the Veteran's diabetes was not caused by herbicide exposure. 

Therefore, the evidence of a current diagnosis of diabetes mellitus, type II, coupled with the Veteran's in-service herbicide exposure, satisfies the presumptive service-connection criteria of 38 C.F.R. § 3.309 (e) and the Board concludes that service connection for type 2 diabetes mellitus is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The issue of entitlement to service connection for bilateral hearing loss is dismissed.

The issue of entitlement to service connection for hypertension is dismissed.

The application to reopen the claim of entitlement to service connection for diabetes mellitus is granted.

The application to reopen the claim of entitlement to service connection for granuloma annulare is granted.

Entitlement to service connection for diabetes mellitus is granted. 


REMAND

The evidence indicates that the Veteran has not been provided a VA examination in relation to his claim for service connection for a skin disability.  A November 2008 dermatology clinic note from the Gainesville VA Medical Center states that the Veteran reported a skin condition that has been present for at least 12 years related to "sun-exposed areas of the skin."  In his 2016 Board hearing, the Veteran reported that he has suffered from a skin disability on the "sun-exposed areas of the skin" since his period of active service.  The Veteran's service treatment records from June 1977 report complaints of a "rash" on the left wrist that had been present "intermittently for several years."  This condition was diagnosed as contact dermatitis.  As the Veteran has reported repeated occurrences of a skin disability on the "sun-exposed areas of the skin" since his period of active service and his service treatment record report complaints of a skin condition that persisted for "years," the Board finds that a VA examination should be afforded regarding the etiology of any current skin disability.  See 38 C.F.R. § 3.159 (c)(4) (2016).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address the nature and etiology of any skin disability diagnosed during the appeal period, including granuloma annulare. The entire claims file must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished. The examiner should provide opinions as to the following:

Is it at least as likely as not (a 50 percent or greater probability) that any current skin disability was incurred in, or was otherwise caused by, the Veteran's period of active service, including the Veteran's conceded exposure to herbicides or sun exposure in service?

In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence. 

If providing a negative opinion the examiner is asked to specifically address the June 1977 service treatment record reporting a rash on his left wrist "intermittently for several years."

Further, it is not sufficient to conclude that the Veteran's skin disability is not directly caused by herbicide exposure by stating that hypertension is not listed in VA regulations as presumptively service-connected.

All rendered opinions are to be supported with explanatory rationale, with citation to evidence in the record and medically accepted knowledge.

2. After undertaking any additional development deemed appropriate, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


